Citation Nr: 0533725	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  98-04 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the right hip, currently 10 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the left hip, currently 10 percent disabling.

3.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim seeking entitlement to increased evaluations 
for arthritis of the right hip, arthritis of the left hip and 
chondromalacia of the left knee, all from 10 percent 
disabling.

The veteran's claims were remanded by the Board in August 
1998, March 2001 and July 2004.

Regarding the claim for a greater initial evaluation for the 
veteran's right knee disability, service connection was 
granted for degenerative joint disease of the right knee (and 
a 10 percent evaluation assigned) in a May 2002 rating 
decision.  The veteran filed a notice of disagreement in July 
2002 and in January 2003 the RO issued a statement of the 
case.  However, the veteran did not perfect an appeal 
regarding his right knee by submitting a substantive appeal.  
As such, the issue regarding the veteran's right knee is not 
before the Board.

The veteran was scheduled for a hearing before the RO in July 
2002.  However, said hearing was cancelled.  The veteran was 
later afforded a Central Office hearing in February 2004.  A 
transcript of that hearing has been associated with the 
claims folder.

In February 2005 the RO awarded the veteran service 
connection for traumatic arthritis of the left knee, with an 
evaluation of 10 percent disabling, effective May 1, 1997.
FINDINGS OF FACT

1.  The veteran's right hip disability is manifested by 
complaints of pain and stiffness.  Objective clinical 
findings include x-ray evidence of arthritis and limitation 
of motion with pain.

2.  The veteran's left hip disability is manifested by 
complaints of pain and stiffness.  Objective clinical 
findings include x-ray evidence of arthritis and limitation 
of motion with pain.

3.  The veteran's chondromalacia of the left knee does not 
currently demonstrate effusion, ligamentous laxity, 
fatigability or incoordination.

4.  The veteran's chondromalacia of the left knee currently 
produces complaints of pain without significant signs or 
manifestations of abnormality or restrictions.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for traumatic 
arthritis of the right hip have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5255 (2005).

2.  The criteria for an increased rating for traumatic 
arthritis of the left hip have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5255 (2005).

3.  The criteria for a separate and additional ten percent 
disability rating for arthritis of the left knee under 
Diagnostic Code 5003 have been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005) ; 38 C.F.R. § 4.71a, Diagnostic Code 5003-5257 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In March 2001 the RO issued a letter to the veteran apprising 
him of his rights and the VA's duty to assist for a service 
connection claim.  In February 2003 the RO issued the veteran 
a subsequent VCAA letter informing him of the elements 
necessary to substantiate his claims for increased ratings.

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  
First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The February 2003 letter from the RO 
informed the veteran of the elements necessary to 
substantiate his claim.  Specifically, the letter informed 
him that to be entitled to an increase in his service-
connected conditions, the evidence must establish that his 
conditions had worsened.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The February 
2003 letter informed the veteran that it was VA's duty to 
make reasonable efforts to help him obtain evidence necessary 
to support his claim.  VA would assist the veteran in 
obtaining medical records, employment records or records from 
other Federal agencies.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The February 2003 letter requested the veteran 
provide VA with the names of the people, agencies or 
companies that held his records.  The letter also requested 
the corresponding addresses, approximate time frame covered 
by the records and the conditions for which he was treated.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The February 2003 letter requested the 
veteran inform VA of any additional information or evidence 
he had pertaining to his claim.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.



II.  Pertinent Law and Regulations

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2005).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. § 
4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology, which produces 
disability, warrants at least the minimum compensable rating 
for the joint.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59 (2005).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  In turn, degenerative arthritis 
(hypertrophic or osteoarthritis) when established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200 etc.).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

III.  Reasons and Bases

The Hips

Service connection is currently in effect for the veteran's 
right and left hip disabilities.  Both hips have been 
assigned a 10 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5251.

Based on the above evidence, the Board finds that no higher 
than a 10 percent evaluation per hip is warranted at this 
time.  First, there is no evidence of incapacitating 
exacerbations due to arthritis.  While the veteran reported 
on-going complaints of pain, there is no indication that he 
has ever been hospitalized or ordered bedrest due to 
arthritis of the bilateral hips.  Therefore, there is no 
basis for a 20 percent evaluation under DC 5003/5010.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253.  Limitation of extension of the 
thigh to 5 degrees warrants assignment of a 10 percent 
evaluation under Diagnostic Code 5251.  There is no higher 
rating available under that code.  Under Diagnostic Code 
5252, limitation of flexion of the thigh to 45 degrees 
warrants assignment of a 10 percent evaluation.  Where 
limitation is limited to 30 degrees, a 20 percent evaluation 
is contemplated, and a 30 percent evaluation is assigned 
where flexion is limited to 20 degrees.  Where flexion is 
limited to 10 degrees, a 40 percent evaluation is 
contemplated.

Normal range of motion for the hip is defined as follows: 
flexion to 125 degrees, extension to zero degrees, and 
abduction to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II 
(2005).

The evidence of record does not demonstrate that the veteran 
has limitation of flexion to 30 degrees for either hip, to 
warrant an assignment of 20 percent under DC 5252.  The June 
1999 VA joints examination noted that the veteran's flexion 
for the right hip was 70 degrees and 80 degrees for the left 
hip.  The July 2001 VA joints examination found the veteran's 
flexion to be 70 degrees for the right hip and 90 degrees for 
the left hip.  The VA joints examination conducted in October 
2004 found the veteran's flexion to be 90 degrees for the 
right hip and 90 degrees for the left hip.  As such, the 
veteran does not warrant a higher disability evaluation under 
DC 5252.

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.

The evidence of record is not demonstrative of the veteran 
being unable to cross his legs due to his disability.  
Furthermore, the veteran did not have limitation of abduction 
or motion lost beyond 10 degrees.  The June 1999 VA 
examination noted that the veteran had 20 degrees abduction 
for the right hip and 20 to 25 degrees abduction for the left 
hip.  The July 2001 VA examination noted the veteran had 20 
degrees of abduction for the right hip and to 45 degrees 
abduction of the left hip.  As such, the veteran does not 
warrant a higher disability evaluation under DC 5253.

Flail joint of the hip warrants an 80 percent disability 
rating.  See 38 C.F.R § 4.71a, Diagnostic Code 5254.  All of 
the evidence of record does not substantiate that the veteran 
has a flail joint.  Therefore, this DC is not for 
application.

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5250.  Favorable ankylosis in flexion at an 
angle between 20 and 40 degrees with slight adduction or 
abduction warrants assignment of a 60 percent evaluation.  
Intermediate unfavorable ankylosis warrants assignment of a 
70 percent evaluation.  Assignment of a 90 percent 
evaluation, the highest rating for unfavorable ankylosis of 
the hip, is contemplated for extremely unfavorable ankylosis, 
in which the foot does not reach the ground, and crutches are 
necessary.  
The evidence associated with the claims folder does not show 
either a gross bony abnormality of the femur nor does it show 
evidence of ankylosis.  Therefore, a separate compensable 
evaluation for impairment of the femur (5255) and ankylosis 
of the hips (5250) is not warranted.

The veteran's disability picture does not more nearly 
approximate the criteria necessary for the award of a higher 
disability evaluation.  As the preponderance of the evidence 
is against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the veteran's claim of entitlement to an 
increased rating for her bilateral hips must be denied.  38 
U.S.C.A §5107 (West Supp. 2005).

Left Knee Disability

By the veteran's account, the principal manifestations of his 
knee disorder are pain, at least in part associated with 
motion, and instability.  Such symptoms have to some extent 
been confirmed on objective examination.

The RO has applied Diagnostic Code 5257 to the veteran's left 
knee.  Diagnostic Code 5257 appears to be a catchall 
provision which may encompass many disabilities not otherwise 
provided for in the rating schedule.  As such, it appears to 
be the most appropriate choice.  No other diagnostic code 
involving the knee aptly describes the symptoms which have 
been identified.  There is no medical evidence of ankylosis 
as defined for VA rating purposes.  Further, movement of the 
leg is not compromised to a degree which would be compensable 
under an alternate diagnostic code, such as Diagnostic Codes 
5260 or 5261.

To warrant a 10 percent disability rating under Diagnostic 
Code 5257, the evidence must show knee impairment due to 
subluxation or lateral instability that is slight.  To 
warrant a 20 percent rating, the evidence must show moderate 
impairment, and to warrant a 30 percent rating, the evidence 
must show that the impairment is severe.


Diagnostic Code 5260 [limitation of flexion of the leg] 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2005).

Diagnostic Code 5261 [limitation of extension] of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

The Board has reviewed the record and for reasons expressed 
immediately below finds that the evidence is consistent with 
no more than a 10 percent disability rating on the basis of 
slight lateral instability and subluxation of the veteran's 
left knee.  The June 1999 VA examination noted that the 
veteran's left knee had a range of motion from 0 to 130 
degrees with no effusion and stable ligamentous examination 
with no patellofemoral crepitus.  The July 2001 VA 
examination noted that the left knee range of motion was 0 to 
100 degrees.  The veteran had medial and lateral joint line 
tenderness and no ligamentous instability.  He was positive 
for patellofemoral crepitance and mild patellar apprehension.  
No effusion was noted.  The October 2004 examination noted 
the veteran had 0 to 130 degrees range of motion, positive 
medial joint line tenderness, positive 2+ anterior cruciate 
ligament laxity and no instability in the medial and lateral 
varus and valgus stress or posterior drawer stress testing.  
Accordingly, the criteria for the assignment of a 30 percent 
disability rating due to "severe" impairment or of a 20 
percent disability rating due to "moderate" impairment have 
not been met or approximated.  Based on the medical evidence 
of record, the condition of the veteran's left knee most 
closely approximates the "slight" impairment as indicated by 
the currently assigned 10 percent disability rating.

The provisions of 38 C.F.R. § 4.40, 4.45 and 4.59 have also 
been considered.  The evidence of record fails to establish 
that the veteran suffers from symptoms such as joint 
swelling, muscle atrophy, weakness, incoordination, excessive 
fatigability or muscle spasm indicative of functional 
impairment beyond that contemplated in a 10 percent 
disability evaluation.  As such, a higher evaluation based on 
additional functional impairment is not warranted.

According to the objective medical evidence of record, the 
most significant limitation of flexion was 90 degrees; and 
limitation of extension to 10 degrees.  These findings 
clearly do not meet the schedular criteria for a compensable 
level of disability to be assigned under either Diagnostic 
Code 5260 or Diagnostic Code 5261.

The evidence clearly shows that there is objectively 
confirmed limitation of motion of the left knee which is 
noncompensable.  In December 2004, a VA orthopedic note 
diagnosed the veteran with degenerative joint disease of both 
knees.  Because there is x-ray evidence of arthritis of the 
left knee, by operation of Diagnostic Code 5003 a 10 percent 
rating may be assigned.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to an increased disability 
evaluation for left knee chondromalacia must be denied.  See 
38 U.S.C.A §5107 (West Supp. 2005).

The Board concludes that separate 10 percent disability 
ratings may be assigned under Diagnostic Codes 5257 and 5003 
for the veteran's service-connected right knee disability.  
To that extent, the benefit sought on appeal is allowed.
ORDER

Entitlement to an increased evaluation for arthritis of the 
right hip, currently 10 percent disabling, is denied.

Entitlement to an increased evaluation for arthritis of the 
left hip, currently 10 percent disabling, is denied.

Entitlement to a separate and additional disability 
evaluation of 10 percent for arthritis of the left knee is 
granted.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


